DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Objections
Claim(s) 3 and 14 is/are objected to because of the following informalities:  
In claim(s) 3, line 2+, “the the second output”, was recited perhaps - - [[the]] the second output - - was meant.
In claim(s) 14, last line +, “produced by the color sensor”, was recited perhaps - - produced by the color sensor. - - was meant (missing period).
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergenek (DE 102012213038 A1; see translated portion)

With regards to claim 1. (Currently Amended) Bergenek disclose(s):
A light source system (fig. 1) comprising: 
a light source configured to emit a light beam (4, 5, 6; fig 1; [0056; lines 31-35]); 
a color sensor (1; [0058; lines 9-12]) configured to detect the light beam emitted by the light source and produce a plurality of outputs including a first output and a second output based on the light beam ([0058] the examiner takes the position that individual sensors such 9-11 involves multiple sensors); and 
circuitry (1 except 9-11) configured to perform calculation of a wavelength shift amount of the light beam [see lines 33-36 in page 1] on a basis of a ratio of the first output and the second output produced by the color sensor [0017].  

With regards to claim 10. (Original) Bergenek disclose(s):


With regards to claim 11. (Currently Amended) Bergenek disclose(s):
The light source system according to claim 1, wherein the light source includes a semiconductor light emitter to emit the light beam (see LED in [0006]).  

With regards to claim 14. (Currently Amended) Bergenek disclose(s):
A light source system (fig 1) comprising: 
a light source configured to emit at least two light beams (see 4, 5, 6; fig 1; [0056; lines 31-35]) having peak wavelengths different from each other (the examiner takes the position that different light colors involves different peaks) and generate a multiplexed light beam ([lines 5-8 in page 8]) by using the at least two light beams (4, 5, 6; fig 1); 
a color sensor (1; [0058; lines 9-12]) configured to detect the multiplexed light beam emitted by the light source and produce a plurality of outputs including a first output and a second output based on the multiplexed light beam ([0058] the examiner takes the position that individual sensors such 9-11 involves multiple sensors); and
circuitry (1 except 9-11; 7) configured to control a mixing ratio of the at least two light beams (see driver 7 controlling 4-6; [lines 7-9 in page 11]) on a basis of a ratio of the first and second output values produced by the color sensor  [0017]

With regards to claim 15. (Currently Amended) Bergenek disclose(s):
 A control method executed by a computer, the control method comprising (fig. 1): 
emitting a light beam (4, 5, 6; fig 1; [0056; lines 31-35]); 

producing a plurality of outputs from the color sensor including a first output and a second output based on the light beam ([0058] the examiner takes the position that individual sensors such 9-11 involves multiple sensors) and 
calculating a wavelength shift amount of the light beam [see lines 33-36 in page 1] on a basis of an output from a color sensor that detects the light beam [0017].  

Allowable Subject Matter
Claim(s) 2, 3, 5-8, and 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art fails to teach or suggest a/an light source system requiring:
wherein the circuitry is further configured to perform the calculation on a basis of the first output having a highest value among a plurality of outputs from the color sensor, in combination with the other limitations of the claim.
With regards to claim 5, the prior art fails to teach or suggest a/an light source system requiring:
wherein the circuitry is further configured to perform the calculation on a basis of correlation between a change amount of the ratio and the wavelength shift amount, in combination with the other limitations of the claim.
With regards to claim 6, the prior art fails to teach or suggest a/an light source system requiring:

With regards to claims 3, 7-8,  and 12-13, they depend on claims 2, 5, 6 above.


	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2844